EXHIBIT `10.1
 


 


STRATEGIC COLLABORATION AND LICENSE AGREEMENT
 
by and between
 
pH PHARMA Co., Ltd


and
 
ANTRIABIO, INC.
 




Dated as of February 29, 2016
 




 

 
 
 

--------------------------------------------------------------------------------

 

 


STRATEGIC COLLABORATION AND LICENSE AGREEMENT




 
THIS STRATEGIC COLLABORATION AGREEMENT (the “Agreement”) is made and entered
into as of February 29, 2016 (“Effective Date”) by and between:
 
pH Pharma Co., Ltd., a corporation incorporated under the laws of Korea, located
at 2F, Artside Gallery, 15 Jahamun-Ro 6-Gil, Jongno-Gu, Seoul 03044,
Korea (“PH”), and
 
AntriaBio, Inc., a corporation incorporated under the laws of Delaware, located
at 1450 Infinite Drive, Louisville, Colorado 80027 (“Company”).
 
PH and the Company may be individually referred to as a “Party” and together as
the “Parties.”
 
RECITALS
 
WHEREAS, Company applies its sustained release formulation platform to known,
well-characterized molecules to significantly advance existing standards of
care;


WHEREAS, PH pursues strategic endeavors in the healthcare market;


WHEREAS, PH would like the option to license AB101 in the Territory (as defined
below) and the Parties wish to work together to explore synergistic
opportunities to collaborate on selected molecules; and
 
WHEREAS, concurrently with the execution hereof, the Parties will enter into a
stock purchase agreement for the acquisition by PH of shares of the Company’s
Series A Preferred Stock (the “Stock Purchase Agreement”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants contained herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
1.      
Rules of Interpretation for this Agreement

 
1.1       
In this Agreement, words importing the singular will include the plural and
vice-versa, words importing any gender will include all other genders, and
references to persons will include partnerships, corporations and unincorporated
associations.

 
1.2       
The words “including” and “includes” mean including, without limiting the
generality of any description preceding such terms.

 
1.3       
Section and paragraph headings will not affect the interpretation of this
Agreement.

 


2.     
Joint Collaboration Committee

 
2.1       
Establishment and Membership.  As of the Effective Date, the Company and PH will
appoint a Joint Collaboration Committee to monitor and coordinate all aspects of
the relationship between the Parties (the “Joint Collaboration Committee” or
“JCC”).  Each Party will designate two (2)

 
 
2
 

--------------------------------------------------------------------------------

 
 
 
 
 representatives with appropriate expertise to serve as members of the
JCC.  Each Party may replace its representatives on the JCC at any time upon
written notice to the other Party.  Each Party shall alternate in designating
one of their representatives to the JCC to serve as its chairperson for a
one-year term.  PH will select from its representatives the initial chairperson
for the JCC.  From time to time during the term of any chairperson, either Party
may change the representative nominated by such Party who will serve as
chairperson on written notice to the other Party.  

 
2.2       
Duties.  The JCC will: (a) periodically meet (no less often than once per year)
to review potential molecules that may be jointly selected by the Parties for
further development utilizing the Company’s sustained release platform
(“Targets”), (b) to the extent that PH shall satisfy the Condition Precedent (as
defined below), meet in person to discuss the details regarding the exclusive
license for AB101 including among other matters, the royalty rate and the
related parameters  involving the commercial sale and distribution of AB101 in
the Territory (as defined below), and (c) perform such other functions as are
set forth herein or as the Parties may mutually agree in writing.  The JCC may
appoint a subcommittee to perform any of the above functions; provided, however,
that any such subcommittee will report to the JCC.

 
2.3       
Meetings.  The location of such meetings alternating between locations
designated by PH and locations designated by Company.  Each Party will be
responsible for all travel and related costs and expenses for its members and
other representatives to participate in or attend committee meetings.  Meetings
may be held in person, by telephone, or by video conference call, at the
discretion of each Party.  Each Party will make proposals for agenda items and
will provide all appropriate information with respect to such proposed items at
least ten (10) Business Days in advance of the applicable meeting.  For purposes
of this Agreement, “Business Day” shall mean will mean any day, except that if
an activity to be performed or an event to occur falls on a Friday, Saturday,
Sunday or any other day which is recognized as a national holiday in the US or
Korea, then the activity may be performed or the event may occur on the next day
that is not a Friday, Saturday, Sunday or such nationally recognized holiday.
 
The chairperson of the JCC will prepare and circulate for review and approval of
the minutes of each meeting within thirty (30) days after the meeting.  The
Parties will agree on the minutes of each meeting promptly, but in no event
later than the next meeting of the JCC.

 
2.4       
Decision Making.  Regardless of the number of representatives attending any JCC
meeting, the representatives of PH and Company will each have a single
vote.  The JCC will attempt in good faith to reach unanimity with respect to all
matters that come before it for discussion and will give consideration to the
views, positions and recommendations of each Party on such matters.  If the JCC
is unable to reach unanimity upon any issue or matter within its jurisdiction
within seven (7) days after it has first met and attempted to reach a decision,
then in each such event, the JCC will refer the matter to Chief Executive
Officers of the Company and PH for resolution and if the parties are still
unable to resolve, then they shall proceed with binding arbitration.



2.5       
R&D Program.  To the extent that Parties jointly elect to develop additional
Targets other than AB101  following the recommendation of the JCC, the Parties
will promptly meet in good faith to discuss the work plan of activities for such
Target, including time and resource allocation as well as budget and licensing
terms (an “R&D Program”).  The R&D Program will be supplemented by appropriate
detailed programs at each stage of development for each Target, and will be
updated from time to time during the performance of such R&D Program, at the
direction of the JCC.  Each such update will form part of this Agreement and
will be appended to the signature copies for the sake of good order.

 .
2.6       
Dismissal of JCC.  The Parties will have the right to disband the JCC upon
mutual agreement.  Disbanding of JCC shall not result in termination of this
agreement/option license to pH Pharma. If the JCC is not disbanded pursuant to
such mutual agreement, and absent a mutual written agreement by the Parties to
continue the JCC, the JCC will be automatically divested of

 
 
3
 

--------------------------------------------------------------------------------

 
 
  
responsibility for and authority over activities related to a particular Target
immediately following the termination of this Agreement or the termination of
the R&D Program for such Target.

 
2.7       
Limitation of Powers.  The JCC will have only the powers expressly assigned to
it in this Agreement.  All activities conducted by the JCC will be consistent
with and subject to the provisions of this Agreement, and the JCC will not have
any power to take any action that conflicts with the terms of this Agreement or
to amend, modify or waive compliance with any of the terms of this Agreement.
 

 
 

 3.  AB101 License

 
 Grant of Rights.  Subject to the satisfaction of the Condition Precedent (as
defined and in Section 3.2 below), the Company hereby grants to PH the following
rights:
 
3.1       
Exclusive License.  An exclusive, transferable, sublicenseable, through multiple
tiers of sublicensees, royalty-bearing right and license under AB101 patents,
patent applications and all other relevant Company intellectual property,
including know-how, that is or may be useful or necessary (collectively
“Intellectual Property”) to manufacture and or offer for sale, sell and import,
export, and otherwise dispose of, commercialize, and exploit in any manner the
Company’s once weekly injectable basal insulin known as “AB101” in Korea,
Cambodia, Laos, Myanmar, Thailand, Malaysia, Singapore and Vietnam
(collectively, the “Territory”).

 
3.2       
Condition Precedent. Concurrently with execution of this Agreement, PH is
purchasing $1,000,000 of the Company’s Series A Preferred Stock at $1.95 per
share pursuant to the Stock Purchase Agreement, to be followed by the purchase
of an additional $1,000,000 of the Company’s Series A Preferred Stock upon the
same price and terms by March 31, 2016 (the “Second Purchase”).  Further, as a
condition precedent to the granting of the license set forth in Section 3.1
above (the “Condition Precedent”), PH shall have consummated the Second Purchase
and shall have purchased an additional $6,000,000 of the Company’s Common Stock
(“Additional Equity”) after March 31, 2016, in one or more private placement
transactions at prices to be negotiated in good faith by the parties based upon
commercially reasonable terms.
 
3.3       
No Implied Licenses.  PH acknowledges that the license granted in this Agreement
is limited to the scope expressly granted and that, subject to the terms and
conditions of this Agreement, all other rights under all Intellectual Property
are expressly reserved by the Company.
 
3.4       
Sublicenses.  Licensee shall have the right to sublicense its rights hereunder
(through multiple tiers of sublicensees) without the consent of the Company;
provided, that PH must provide 30 days prior written notice to the Company
before granting any sublicense to a third party. PH shall not be obligated to
disclose the identity of the sublicensee or any terms of such sublicense.

 
3.5       
Platform Technology; Third Party Technology.  Notwithstanding the provisions of
this Agreement, it is recognized and agreed that Company is not obligated to
disclose to PH the technology and Intellectual Property that it uses to perform
research and development on compounds, whether created or developed by Company
or in-licensed from third parties. 
 

 
4.      
Representations and Warranties

 
4.1       
Mutual Representations.  Each Party hereby represents and warrants to the other
Party as of the Effective Date that:

 
4.1.1       
it has the full power and authority to enter into this Agreement and to perform
its obligations hereunder, and all corporate approvals required have been
obtained;

 
4
 

--------------------------------------------------------------------------------

 
 
4.1.2       
entering into this Agreement will not constitute a breach of any agreement,
contract, understanding and/or obligation, including such Party’s documents of
incorporation which it is currently bound; and

 
4.1.3       
it is not under any obligation, contractual or otherwise, to any third party
that conflicts with or is inconsistent in any material respect with the terms or
conditions of this Agreement, or that would impede the material fulfillment of
its obligations hereunder.

 
   
4.2       
Mutual Covenants.  Each Party hereby covenants to the other Party that:

 
4.2.1      
it will not use in any capacity, in connection with the performance of the
activities contemplated by this Agreement, any third party who has been debarred
pursuant to Section 306 of the United States Federal Food, Drug, and Cosmetic
Act, or who is the subject of a conviction described in such section.  Each
Party agrees to inform the other Party in writing immediately if it or any
Person who is performing services hereunder on its behalf is debarred or is the
subject of a conviction described in Section 306, or if any action, suit, claim,
investigation, or legal or administrative proceeding is pending or, to its
knowledge, is threatened, relating to the debarment or conviction of it or any
third party performing services hereunder; and



4.2.2     
in carrying out its obligations and responsibilities pursuant to this Agreement,
each Party will use commercially reasonable efforts to obtain or procure all
necessary approvals and consents and will comply with all applicable laws and,
licenses, permits, approvals and procedures.

 
4.3       
Obligation to Correct Inaccuracies.  Without derogating from any of the remedies
available to either Party hereunder or under applicable laws, if either Party
will become aware of the inaccuracy of any of the above representations and
warranties, such Party will immediately notify the other Party of such in
writing.

 
4.4       
Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH
PARTY HEREBY DISCLAIMS AND MAKES NO OTHER REPRESENTATIONS OR WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT,
PATENTABILITY AND VALIDITY OF ANY PATENTS ISSUED OR PENDING.  Without derogating
from the generality of the foregoing, nothing contained in this Agreement is a
warranty or representation by any Party that any efforts to be exerted by such
Party in connection with this Agreement, including without limitation any
research or development activities to be performed by them under this Agreement
will achieve their aims or succeed, and the Parties make no warranties
whatsoever as to any results to be achieved in consequence of the carrying out
of any such efforts or activities.

 
5.  
Term and Termination

 
5.1.       
Term.  This Agreement will commence on the Effective Date and, unless earlier
terminated in accordance with Section 5.2, will terminate with respect to each
Target (including the associated Intellectual Property upon the termination or
expiration of an R&D Program (such period with respect to each Target, the
“Term”).

 
5.2       
Termination.

 
5.2.1.      
This agreement may be terminated by mutual consent of both parties at any
time.  

 
5
 

--------------------------------------------------------------------------------

 
 
 
5.2.2      
Without derogating from any other remedies that either Party may have under the
terms of this Agreement, the Stock Purchase Agreement or applicable laws, each
Party will have the right to terminate this Agreement upon the occurrence of any
of the following:

 
(a)      
the other Party commits a material breach of this Agreement and fails to remedy
that breach within forty-five (45) days after being requested to do so, in
writing, by the non-breaching Party; or

 
(b)      
upon the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; provided, however, in
the case of any involuntary bankruptcy, reorganization, liquidation,
receivership or assignment proceeding, such right to terminate will only become
effective if such other Party consents to the involuntary proceeding or such
proceeding is not dismissed within ninety (90) days after the filing thereof.

 
Notwithstanding the immediately preceding provision of this Section 8.2.3(b),
all rights granted pursuant to this Agreement are, and will otherwise be deemed
to be, for purposes of Section 365(n) of Title 11, U.S. Code (the “Bankruptcy
Code”) licenses of rights to “intellectual property” as defined under Section
101(35A) of the Bankruptcy Code.  The Parties agree that PH and the Company will
retain and may fully exercise all of their respective rights, remedies and
elections under the Bankruptcy Code.  The Parties further agree that, in the
event of the commencement of a bankruptcy or reorganization case by or against a
Party under the Bankruptcy Code, the other Party will be entitled to all
applicable rights under Section 365 (including Section 365(n)) of the Bankruptcy
Code.  


5.3       
Rights and Obligations Upon Termination.

 
5.3.1      
Except as provided herein, upon termination of this Agreement for any reason,
each Party, at the request of the other Party, will immediately return to the
other Party all materials, reports, updates, documentation, written
instructions, notes, memoranda, discs or records or other documentation or
physical matter of whatsoever nature or description provided by the other Party,
except in the event that such material is owned by such Party pursuant to the
terms of this Agreement, and provided that each Party will be allowed to retain
one copy for archival purposes.
   
 5.3.2      
At the request of either Party, the other Party will execute and deliver such
assignments and licenses and other documents as may be necessary to fully vest
in the requesting Party all right, title and interest to which it is entitled
pursuant to this Section 5.

 
5.3.3.     
Upon termination of this Agreement for any reason each Party will be entitled to
collect any debt or accrued obligation then owed to it by the other Party.

 
6.  
Confidentiality

 
6.1       
No Disclosure.  Other than as expressly set forth herein, PH and Company
undertake to treat and to maintain and to ensure that their Representatives (as
defined below) will treat and maintain, in strict confidence and secrecy any
information disclosed by either Party under this Agreement or the Stock Purchase
Agreement, whether disclosed in oral or visual form or in writing and will keep
in confidence the existence and contents of this Agreement (the “Confidential
Information”) and will not disclose, publish, or disseminate in any manner, any
Confidential Information including, without limitation, any aspect thereof, to a
third party other than those of its Representatives with a need to know such
Confidential Information.  In addition, each Party agrees to treat and maintain
(and to ensure that its Representatives treat and maintain) in strict confidence
and secrecy and to prevent any unauthorized use, disclosure, publication, or
dissemination of the Confidential Information, except for the purposes of this
Agreement.  

 
 
6
 

--------------------------------------------------------------------------------

 
 
 
Each Party agrees to be responsible for any use or disclosure of the other
Party's Confidential Information by any of its Representatives.  This Agreement
shall be deemed to be the Confidential Information of both Parties.  It is
recognized and agreed that the results of the R&D Program with respect to any
Target is the Confidential Information of the Company.

 
6.2       
Maintaining Confidentiality.  Each Party will:

 
6.2.1      
safeguard and keep secret all Confidential Information, and will not directly or
indirectly disclose to any third party the Confidential Information without
written permission of the other Party; and

 
6.2.2      
in performing its duties and obligations hereunder, use at least the same degree
of care as it does with respect to its own confidential information of like
importance but, in any event, at least reasonable care.

 
6.3       
Exceptions.  The undertakings and obligations under Sections 6.1 and 6.2 will
not apply to any part of the Confidential Information which:

 
6.3.1      
was known to the recipient of the Confidential Information (the “Recipient”)
prior to disclosure by the disclosing Party (the “Discloser”);

 
6.3.2      
was generally available to the public prior to disclosure to the Recipient;

 
6.3.3      
is disclosed to the Recipient by a third party who is not bound by any
confidentiality obligation, having a legal right to make such disclosure;

 
6.3.4      
has become through no act or failure to act on the part of the Recipient public
information or generally available to the public;



6.3.5      
was independently developed by the Recipient without reference to or reliance
upon the Confidential Information; or

 
6.3.6      
is required to be disclosed by the Recipient by law, by court order, or
governmental regulation (including securities laws and/or exchange regulations),
provided that the Recipient gives the Discloser reasonable notice prior to any
such disclosure and cooperates (at the Discloser’s expense) with the Discloser
to assist the Discloser in obtaining a protective order or other suitable
protection from disclosure (if available) with respect to such Confidential
Information.

 
6.4       
Disclosure Required by Law, Non-Disclosure Agreements.  Notwithstanding the
foregoing:

 
6.4.1      
in the event that either Party is required to disclose the other Party’s
Confidential Information pursuant to securities laws, then, prior to such
disclosure, the text of such disclosure will be provided to the other Party for
its comment and review, and such disclosing Party shall consider the comments of
the other Party in good faith; and

 
6.4.2      
each Party may disclose the terms of this Agreement to the extent required, in
the reasonable opinion of such Party’s legal counsel, to comply with applicable
laws, provided, however, that prior to any disclosure, the disclosing Party will
consult with the non-disclosing Party and give good faith consideration to
deleting information requested by the non-disclosing Party, including business
sensitive information.

 
6.5       
Notice of Breach.  Each Party agrees to inform the other Party of any breach or
threatened breach of the provisions hereof by its Representatives.

 
6.6       
Remedies.  PH and Company each acknowledges that their respective Confidential
Information is

 
 
7
 

--------------------------------------------------------------------------------

 
 
 
of special and unique significance to each of them and that any unauthorized
disclosure or use of the Confidential Information could cause irreparable harm
and significant injury to the Discloser that may be difficult to
ascertain.  Accordingly, any breach of this Agreement may entitle the aggrieved
Party in addition to any other right or remedy that it may have available to it
by law or in equity, to remedies of injunction, specific performance and other
relief, including recourse in a court of law.

 
6.7       
Duration.  The provisions relating to confidentiality in this Section 6 will
remain in effect during the Term and for a period of seven (7) years thereafter.

 
6.8       
Representatives Defined.  For the purposes of this Section 6, “Representatives”
will mean employees, officers, agents, subcontractors, consultants, and/or any
other person or entity acting on either Party’s behalf, individually or
collectively, including prospective Affiliates, acquirors, investors and lenders
who have executed a confidentiality agreement with terms substantially similar
to the restrictions imposed by this Section 6, which will be exposed to
Confidential Information.



7.      
Independent Contractors

 
7.1       
Status.  In performing under and with respect to this Agreement, the Parties
will be independent contractors and their relationship will not constitute a
partnership, joint venture or agency.  Neither Party will have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which will be binding on the other Party, without the prior consent of
such other Party.

 
7.2       
Responsibility.  Each Party agrees that its employees, officers, agents,
subcontractors, consultants, and/or any other person or entity acting on its
behalf, individually or collectively, will be the sole responsibility of such
Party and will not be considered at any time as employees of the other Party and
will not have any claims against the other Party whatsoever.

 
8.      
Assignment

 
This Agreement may not be assigned or otherwise transferred by a Party without
the prior written consent of the other Party. Any permitted assignee shall agree
in writing to be bound by the provisions of this Agreement.  Any such assignment
shall not relieve the Party of its responsibilities for performance of its
obligations under this Agreement.  This Agreement shall be binding upon and
inure to the benefit of the successors and permitted assignees of the
Parties.  Any assignment not in accordance with this Agreement shall be null and
void.
 
9.      
Amendments

 
No amendment of this Agreement will be valid unless it is in writing and signed
by, or on behalf of, each of the Parties.
 
10.      
Severance

 
Should any part or provision of this Agreement be held unenforceable or in
conflict with the applicable laws of any applicable jurisdiction, the invalid or
unenforceable part or provision will, provided that it does not go to the
essence of this Agreement, be replaced with a revision which accomplishes, to
the extent possible, the original commercial purpose of such part or provision
in a valid and enforceable manner, and the balance of this Agreement will remain
in full force and effect and binding upon the Parties.
 
11.      
Entire Agreement

 
This Agreement, and the Stock Purchase Agreement and their respective annexes,
exhibits and schedules constitute the entire agreement between the Parties with
respect to its subject matter and supersede all prior agreements, arrangements,
dealings or writings between the Parties.  The English original of this
Agreement will prevail over any translations thereof.
 
8
 

--------------------------------------------------------------------------------

 
 
12.      
Waiver

 
No waiver of a breach or default hereunder will be considered valid unless in
writing and signed by the Party giving such waiver and no such waiver will be
deemed a waiver of any subsequent breach or default of the same or similar
nature.
 
 13.      
Further Assurances

 
Each Party agrees to execute, acknowledge and deliver such further documents and
instruments and do any other acts, from time to time, as may be reasonably
necessary, to effectuate the purposes of this Agreement.
 
14.      
Third Parties

 
None of the provisions of this Agreement will be enforceable by any person who
is not a party to this Agreement.
 
15.      
Notices

 
Any notice, declaration or other communication required or authorized to be
given by any Party under this Agreement to the other Party will be in writing in
the English language and will be personally delivered, sent by email (with a
copy by ordinary mail in either case) or dispatched by courier addressed to the
other Party at the address stated below or such other address as will be
specified by the Parties by notice in accordance with the provisions of this
Section 15.  Any notice will operate and be deemed to have been served, if
personally delivered, sent by fax or by courier on the next following Business
Day.
 
PH’s and Company’s addresses for the purposes of this Agreement will be as
follows:
 
If to PH:
 
Attention: Chief Executive Officer
pH Pharma Co., Ltd.
2F, Artside Gallery,
15 Jahamun-Ro 6-Gil,
Jongno-Gu, Seoul 03044.
Korea
Tel: +82-10-9510-0429


With a copy (that will not constitute notice) to:


Attn: Chief Executive Officer
pH Pharma Inc.,
530 Lytton Ave, #257,
Palo Alto, CA 94301.
Tel: (650) 868-0941




If to the Company:
 
Attention: Chief Executive Officer
1450 Infinite Drive
Louisville, CO 80027
Telephone: (303) 222-2128
 
With a copy (that will not constitute notice) to:
 
 
9
 

--------------------------------------------------------------------------------

 
 
 
Dorsey & Whitney
Attention: Michael Weiner
1400 Wewatta Street Suite 400
Denver, CO  80202
Telephone: (303) 629-3400
 
 
16.      
Governing Law and Jurisdiction

 
This Agreement will be governed by and construed under the substantive laws of
the State of California without reference to any choice of law principles
thereof that would cause the application of the laws of a different
jurisdiction.  All actions, suits or proceedings arising out of or relating to
this Agreement will be heard and determined in any state or federal court having
jurisdiction of the Parties and the subject matter of the dispute, sitting in
the Northern District of California, and the Parties hereby irrevocably submit
to the exclusive jurisdiction of such courts in any such action or proceeding
and irrevocably waive any defense of an inconvenient forum to the maintenance of
any such action or proceeding.  Each Party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by notice in accordance with Section 21 (with evidence of
delivery) to such Party at the address in effect for notices to it under this
Agreement and agrees that such service will constitute good and sufficient
service of process and notice thereof.  Nothing contained herein will be deemed
to limit in any way any right to serve process in any manner permitted by
law.  Prior to commencement of any legal action, suit or proceeding arising out
of or relating to this Agreement, the Parties will first present their dispute
to the Chief Executive Officers of PH and the Company for resolution.  If the
Chief Executive Officers are unable to resolve the dispute within thirty (30)
days through good faith negotiations, either Party may then seek resolution of
the dispute at law or equity in the forum set forth above.
 
17.      
Force Majeure

 

 
17.1
If either Party is prevented from fulfilling its obligations under this
Agreement by reason of any supervening event beyond its control (including but
not limited to war, national emergency, flood, earthquake, strike or lockout),
the Party unable to fulfill its obligations (the “Incapacitated Party”) will
immediately give notice of this incapacity and the period during which such
incapacity is expected to continue to the other Party and will do everything
reasonably within its power to resume full performance of its obligations as
soon as possible.

 

 
23.2
Subject to compliance with the requirements of Section 17.1, the Incapacitated
Party will not be deemed to be in breach of its obligations under this Agreement
during the period of incapacity in the circumstances referred to in Section 17.1
and the other Party will continue to perform its obligations under this
Agreement save only in so far as they are dependent on the prior performance by
the Incapacitated Party of its obligations which it cannot perform during the
period of incapacity.

 
18.      
Interpretation

 
The Parties have had the opportunity to have this Agreement reviewed by an
attorney; therefore, neither this Agreement nor any provision hereof will be
construed against the drafter of this Agreement.
 
19.      
Counterparts

 
This Agreement may be executed in any number of counterparts (including
counterparts transmitted by fax or by portable document format), each of which
will be deemed to be an original, but all of which taken together will be deemed
to constitute one and the same instrument.
 


10
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representatives:


 
 

PH   THE COMPANY     By:  _____________________________  By:  /s/ Nevan Charles
Elam          Sanjeev Satyal, Vice President    Nevan Charles Elam, CEO &
President    

 

 
 


 
11
 

--------------------------------------------------------------------------------

 